DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    395
    556
    media_image1.png
    Greyscale

Annotated view of fig. 3 of Suzuki

Regarding claim 1, Suzuki et al. (JP-2006220361-A) teaches an outdoor unit (1) of an air-conditioning apparatus, the outdoor unit comprising:
a housing (i.e. main body 11, 11a) forming an outline of the outdoor unit;
a partition plate (36) extending from a front surf ace of the housing toward a rear surf ace of the housing and partitioning an interior of the housing into an air-sending device chamber (43) and a machine chamber (47);
a heat exchanger (41) disposed in the air-sending device chamber (43) and along an end portion located at the rear surface of the housing (see annotated view of fig. 3 above); and
a holder (61 and 81) mounted on the heat exchanger and accommodating a temperature-measurement unit (82) configured to measure an outside air temperature;
the holder (61 and 81) including: 
an accommodating unit (81) holding the temperature-measurement unit (82).
Suzuki does not teach the outdoor unit as recited, in particular “the partition plate including a first flat portion disposed with a space between a rear surface of the first flat portion and the heat exchanger and extending in a longitudinal direction of the heat exchanger, and a second flat portion projecting from a side edge portion of the first flat portion toward the heat exchanger, and the holder including a hook unit formed continuous with the accommodating unit, the hook unit extending across a top surface of the heat exchanger and being hooked to the first flat portion.”

    PNG
    media_image2.png
    499
    632
    media_image2.png
    Greyscale

Annotated view of fig. 4 of Sano

Sano et al. (JP-2017083095-A) teaches an outdoor heat exchanger (1) comprising:
a housing (2, 2a-d); 
a heat exchanger (11); 
a partition plate (10) extending from a front surf ace of the housing toward a rear surface of the housing (2, 2a-d), and the partition plate (10) including a first flat portion extending in a longitudinal direction of the heat exchanger (see annotated view of fig. 4 above) and a second flat portion (10b) projecting from a side edge portion of the first flat portion toward the heat exchanger (11, at least fig. 4); 
a holder (30) mounted on a heat exchanger (11); 

However, Sano fails to teach the outdoor unit as recited, in particular “the hook unit extending across a top surface of the heat exchanger and being hooked to the first flat portion”.


    PNG
    media_image3.png
    469
    631
    media_image3.png
    Greyscale

Annotated view of fig. 3 of Takayama

Alternatively, Takayama et al. (JP 2009-174760 A) teaches an outdoor unit (1) of an air-conditioning apparatus, the outdoor unit comprising:

a partition plate (12) extending from a front surf ace of the housing toward a rear surf ace of the housing and partitioning an interior of the housing into an air-sending device chamber and a machine chamber (see at least fig. 2; where the left side of the partition plate is the air-sending device chamber and the right side of the partition plate is the machine chamber);
a heat exchanger (2) disposed in the air-sending device chamber and along an end portion located at the rear surface of the housing(see at least fig. 2); and
the partition plate (12) including:
a first flat portion disposed with a space between a rear surface of the first flat portion and the heat exchanger and extending in a longitudinal direction of the heat exchanger, and 
a second flat portion projecting from a side edge portion of the first flat portion toward the heat exchanger (see annotated view of fig. 3 above).
However, Takayama fails to teach a holder mounted on the heat exchanger and accommodating a temperature-measurement unit configured to measure an outside air temperature, and the holder including: an accommodating unit holding the temperature-measurement unit, and a hook unit formed continuous with the accommodating unit, the hook unit extending across a top surface of the heat exchanger and being hooked to the first flat portion.

Similar to the outdoor unit of Suzuki, both Hirono et al. (JP-2014047996-A) and Kubuno et al. (JP-2007147205-A) teach the outdoor unit comprising a heat exchanger (1 and 3 respectively) and a holder including an accommodating unit holding a temperature-measurement 
However, both Hirono and Kubuno fail to teach the outdoor unit as recited, in particular “the outdoor unit comprising a partition plate; the partition plate including a first flat portion disposed with a space between a rear surface of the first flat portion and the heat exchanger and extending in a longitudinal direction of the heat exchanger, and a second flat portion projecting from a side edge portion of the first flat portion toward the heat exchanger, and the holder including a hook unit formed continuous with the accommodating unit, the hook unit extending across a top surface of the heat exchanger and being hooked to the first flat portion.”

Therefore, the references when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the outdoor unit comprising: a housing forming an outline of the outdoor unit; a partition plate extending from a front surf ace of the housing toward a rear surf ace of the housing and partitioning an interior of the housing into an air-sending device chamber and a machine chamber; a heat exchanger disposed in the air-sending device chamber and along an end portion located at the rear surface of the housing; and a holder mounted on the heat exchanger and accommodating a temperature-measurement unit configured to measure an outside air temperature, the partition plate including: a first flat portion disposed with a space between a rear surface of the first flat portion and the heat exchanger and extending in a longitudinal direction of the heat exchanger, and  a second flat portion projecting from a side edge portion of the first flat portion toward the heat exchanger, 
the holder including: 
an accommodating unit holding the temperature-measurement unit, and 
a hook unit formed continuous with the accommodating unit, the hook unit extending across a top surface of the heat exchanger and being hooked to the first flat portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763